Citation Nr: 0109303	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-04 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a status post recurrent instability and surgical repair of 
the right shoulder (major), with osteoarthritis and 
limitation of motion.

2.  Entitlement to an evaluation in excess of 20 percent for 
a status post recurrent instability and surgical repair of 
the left shoulder, with osteoarthritis and limitation of 
motion.

3.  Entitlement to an effective date prior to March 5, 1999, 
for the 10 percent evaluations of the service-connected right 
and left shoulder disabilities.


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The veteran served on active service from March 1979 to March 
1987.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2000).

In a November 1997 decision, the Department of Veterans 
Affairs (VA) Denver Regional Office (RO) granted service 
connection for postoperative recurrent dislocations of the 
right and left shoulders and rated each disability 
noncompensable, effective June 23, 1997, the date his claim 
was received.  

The issues cited above were appealed to the Board of 
Veterans' Appeals (Board) from an October 1999 RO decision 
which increased the disability rating assigned the bilateral 
shoulder disabilities from noncompensable to 10 percent, 
effective March 5, 1999 (the date the claim for increased 
ratings was received).  He filed a timely notice of 
disagreement with the decision, contending that the effective 
date for the 10 percent ratings should be retroactive to June 
23, 1997.  At the same time, he claimed entitlement to 
service connection for left elbow epicondylitis secondary to 
his left shoulder disability.

In a May 2000 decision, the RO increased the evaluation of 
the bilateral shoulder disabilities from 10 percent to 20 
percent.  The Board notes that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  See AB v. Brown, 6 
Vet. App. 35 (1993).  The Court further held that, where a 
claimant files a notice of disagreement to an RO decision 
assigning a particular rating, a subsequent RO decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the appeal.  Id.  As regulations 
provide ratings greater than 20 percent for shoulder and arm 
disabilities, these matters remain on appeal.

With regard to the issue of entitlement to an effective date 
prior to October 25, 1999, for the 20 percent evaluations of 
the service-connected right and left shoulder disabilities, 
this issue was decided by the RO in a separate May 2000 
rating action.  The veteran has never filed a notice of 
disagreement to the May 2000 rating action.  

The issue of entitlement to an effective date prior to March 
5, 1999, for the 10 percent evaluations of the service-
connected right and left shoulder disabilities has been the 
subject of a valid notice of disagreement and substantive 
appeal.  As a  result, this issue is before the Board.  The 
issue of entitlement to an effective date prior to October 
25, 1999, for the 20 percent evaluations of the service-
connected right and left shoulder disabilities has not been 
the subject of either a notice of disagreement or substantive 
appeal.  Thus, this issue is not before the Board.  The 
Court's decision in AB applies only to increase rating 
claims, not earlier effective date issues.  Consequently, the 
issue of entitlement to an effective date prior to October 
25, 1999, for the 20 percent evaluations of the service-
connected right and left shoulder disabilities is not before 
the Board at this time.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).   

In an October 2000 decision, the RO denied service connection 
for a left elbow disability.  The record reflects that the 
veteran has not submitted a notice of disagreement with that 
decision.  As noted above, a claimant's timely filed notice 
of disagreement initiates an appeal of an adjudicative 
determination by the RO and expresses the desire to contest 
the result of such adjudication.  As the veteran has not 
either addressed the issue of service connection for left 
elbow epicondylitis in a notice of disagreement or in any 
other communication received since the October 2000 decision, 
that issue is not now in appellate status.  See 38 C.F.R. 
§§ 20.200, 20.201 (2000).

Before proceeding further, the Board addresses the issue of 
the veteran's representation in this appeal.  In October 
2000, the RO received a letter (in facsimile form) from a 
private law firm, with an attached authorization form (signed 
by the veteran) authorizing "the law firm . . ." to obtain 
a complete copy of his VA claims file.  The authorization 
form does not indicate that an individual attorney intended 
to represent the veteran in regard to his VA claims.  The 
letter, signed by a legal assistant to one of the firm's 
attorneys, expressly stated that "our law firm . . ." 
needed to obtain a duplicate of the claims folder on an 
expedited basis for use in impending local civil litigation 
involving the veteran.  In November 2000, the RO informed the 
legal assistant that a copy of the claims folder had been 
released to the firm.  The record reflects no further 
communication between the RO and the veteran, or between the 
RO and the law firm.

The Board's Rules of Practice provide that an attorney may be 
designed as an appellant's representative through a properly 
executed VA Form 22a ("Appointment of Attorney or Agent as 
Claimant's Representative") or an attorney may state in 
writing on his or her letterhead that he or she is authorized 
to represent the appellant.  However, the Rules of Practice 
specify that the designation must be of an individual 
attorney, rather than a firm or partnership.  38 C.F.R. § 
20.603 (2000).  

In this case, the claims file is devoid of a properly 
executed VA Form 22a.  The Board finds that the legal 
assistant's letter, and the authorization form signed by the 
veteran, do not serve as a "power of attorney" such that 
validly establishes an individual attorney to represent the 
veteran on the issues here on appeal.  The form authorizing 
the law firm to obtain a copy of the claims folder is 
defective, insofar as validly establishing representation 
before VA, as it does not clearly designate a recognized 
veterans service organization, or an individual attorney or 
agent.  Although the letter accompanying the authorization 
form was signed by a legal assistant for a private attorney, 
there is no specific indication that that attorney, or any 
other attorney of the firm, intended to represent the veteran 
in relation to his claims before VA.  In fact, both the 
letter and authorization form merely requested that a copy of 
the claims folder be forwarded to "our firm."  Further, the 
letter indicates that the law firm intended to represent the 
veteran during then-pending civil litigation.  As a result, 
it expressed no intent to represent the veteran in claims he 
has submitted to VA.  In light of the above, the Board finds 
that the veteran is unrepresented in this current appeal.  
The RO should inform him of the need to execute a proper 
power of attorney, should he desire representation, in any 
future claims.


FINDINGS OF FACT

1.  The veteran's right shoulder disability is manifested by 
abduction limited to shoulder level, with associated 
fatigability, activity related pain, and osteoarthritis is 
shown by X-ray studies.  Limitation of motion of the right 
arm below shoulder level is not present and there is no 
fracture, dislocation, or other bony abnormality.

2.  The left shoulder disability is manifested by abduction 
limited to shoulder level, with associated fatigability and 
activity related pain.  Osteoarthritis is shown by X-ray 
studies.  Limitation of motion of the left arm below the 
shoulder level is not present and there is no fracture, 
dislocation, or other bony abnormality.  

3.  In a November 1997 decision, the RO granted service 
connection for a right and left shoulder disability and 
evaluated each disability noncompensable, effective June 23, 
1997.  The veteran was provided notice of the decision and 
his appellate rights in December 1997, and he did not appeal 
this decision.

4.  After the November 1997 RO decision, the earliest 
document that may be considered a claim for an increased 
evaluation of the right and left shoulder disabilities is a 
request for physical examination and higher evaluations, 
dated March 5, 1999.

5.  It is not factually ascertainable from the medical 
evidence of record that the bilateral shoulder disabilities 
warranted an evaluation of 10 percent prior to March 5, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for status post recurrent instability and surgical repair of 
the right shoulder, with osteoarthritis and limitation of 
motion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5200-5203 (2000).

2.  The criteria for an evaluation in excess of 20 percent 
for status post recurrent instability and surgical repair of 
the left shoulder, with osteoarthritis and limitation of 
motion, have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5200-5203.

3.  Entitlement to an effective date prior to March 5, 1999, 
for the 10 percent evaluations of the service-connected right 
and left shoulder disabilities is not established.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the symptoms of his service-
connected right and left shoulder disabilities are more 
severe than represented by the current 20 percent disability 
evaluation assigned to each.  He also asserts that the 
effective date of the 10 percent evaluations (assigned by the 
October 1999 RO decision) should be retroactive to June 23, 
1997, the date the RO received his claim of service 
connection.  

Concerning the case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Board has considered this issue of whether the Veterans 
Claims Assistance Act (VCAA) provides a basis to remand these 
issues to the RO for additional development.  In this regard, 
the Board must note the extensive development performed by 
the RO including, but not limited to, several VA 
examinations.  All reasonable efforts have been undertaken to 
obtain relevant private and VA records that have been 
identified.  As a result, it is the specific finding of the 
Board that no further medical information is required in 
order to adjudicate this issue.  The Board finds that the RO 
has both met and surpassed the requirements of the VCAA.  The 
actions of the RO will be described below.

Regarding the VCAA, the Board finds that the VA has notified 
the veteran and his representative of any information and 
evidence needed to substantiate and complete this claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No.106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The veteran has been 
notified during the history of this case  before the RO 
regarding the evidence needed to substantiate and complete 
this claim.  As a result, VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decisions, statement of the case, and the 
supplemental statement of the case more than complies with 
VA's notification requirements under the VCAA.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the issue.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No.106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  
In this regard, the veteran has not referenced any unobtained 
evidence that might aid this claim or that might be pertinent 
to the bases of the denial of this claim.  The RO requested 
all relevant treatment records identified by the veteran and 
he was effectively informed in various letters what records 
the RO was requesting.

The Board has considered the Court's recent decision in 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001), and whether this decision provides a basis to remand 
this case for additional development.  The Board has also 
considered whether it should delay the adjudication of this 
case and wait for VA regulations to be published regarding 
the VCAA.  In this regard, the Board must note that the duty 
to assist includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of the case.  See, e.g., Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Significantly, the veteran was scheduled for VA 
medical examinations on several dates for which he failed to 
report.  Individuals for whom reexaminations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. §§ 3.326(a), 3.327(a) (2000).  38 
C.F.R. § 3.655 (2000) provides, in pertinent part, that when 
a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with a claim for an 
increased rating, the claim shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655.  

In this case, the record indicates that he was properly 
notified of scheduled examinations and that the examinations 
were necessary to verify the current severity of his right 
and left shoulder disabilities at those time.  See 38 C.F.R. 
§§ 3.327(a) and 3.655.  Notably, the evidence indicates that 
all correspondence from the RO to the veteran was sent to his 
last known address and was not returned by postal authorities 
as undeliverable.  In such a situation, the RO had no 
alternative but to base its decision based on the evidence on 
file as of that date, as provided under the regulatory 
provisions of 38 C.F.R. § 3.655(b).

After the RO received the veteran's claim for increased 
compensation, VA medical examinations were conducted in June 
1999 and March 2000.  In light of these examinations, the 
Board will not deny the claims based on the veteran's failure 
to report for an examination.  Copies of the examination 
reports are associated with the claims folder.  The record 
shows the RO has obtained identified private medical records.  
By virtue of rating decisions, a statement of the case, and a 
supplemental statement of the case issued during the pendency 
of the appeal, the veteran was given notice of the 
information and medical evidence necessary to substantiate 
his claim for increased evaluations of the right and left 
shoulder disabilities and the effective date claim.  In sum, 
the RO has made all reasonable efforts to obtain records 
adequately identified by the veteran.  In fact, it appears 
that all evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder.  As there does not appear to be probative evidence 
that is not of record, VA has fulfilled its duty to assist 
the veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with the adjudication of 
the veteran's case. 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

In rating disabilities involving musculoskeletal groups, a 
distinction is made between major (dominant) and minor 
extremities.  As the veteran is right-handed, his right 
shoulder and arm are considered the major upper extremities.

In evaluating disabilities of the musculoskeletal system, 
rating factors include functional loss due to pain supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  Functional impairment shall also be evaluated 
based on lack of usefulness, and the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. § 
4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2000); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518 (1996) (citing Gilbert, 1 
Vet. App. at 54).

The evidence of record indicates the veteran is right-handed.  
The service records show that he has a history of left 
shoulder dislocation that pre-existed his active service.  In 
1981, he underwent in-service surgery on the left shoulder 
because he sustained dislocations while on active duty.  The 
service records show a diagnosis of right shoulder 
subluxation in 1983, which was repaired by surgery in 1986.  
The January 1987 medical examination at his separation from 
service noted residuals of the surgical procedures.  

The RO received the claim of service connection for right and 
left shoulder disability on June 23, 1997.  The record 
reflects that he was scheduled for VA medical examination on 
two occasions in August 1997 to which he failed to report.  
The evidence shows that he was properly notified of the 
scheduled examinations by notification sent to his last known 
address and that the notification letters were not returned 
by postal authorities as undeliverable.  A note by a VA clerk 
dated in August 1997 shows that the veteran telephoned to 
inform VA that he would not be able to report for one of the 
examinations because he was moving on the day it was 
scheduled.

In the November 1997 decision, the RO granted service 
connection for postoperative recurrent dislocations of the 
right and left shoulders.  As the veteran had not reported 
for the scheduled VA medical examination, the RO based the 
decision on the evidence of record at that time and rated 
each shoulder disability noncompensable, effective June 23, 
1997.  He was informed of the decision in December 1997 by 
notification sent to his home address as provided by the 
postal authorities.  The veteran did not appeal the decision.

On March 5, 1999, the RO received the veteran's petition for 
an increased evaluation for the right and left shoulder 
disabilities.  The record reflects that he worked in the ramp 
service division of a commercial airline carrier.  He 
reported that his shoulder disabilities interfered with his 
work.  He also stated that he failed to report for one of the 
previously scheduled VA examinations because he received the 
RO's notice only one day before the examination and could not 
schedule time off from work on such short notice.  

In a June 1999 VA examination, the veteran denied right or 
left shoulder dislocations or instability subsequent to the 
in-service surgical procedures.  He described restricted 
movement and easy fatigability in both shoulders.  He 
reported some activity-related pain in the left shoulder.  He 
did not complain of weakness, incoordination, numbness, or 
tingling in either shoulder.  The examination was negative 
for crepitation or muscle atrophy, bilaterally.  Range of 
motion tests showed that flexion was from 0 to 160 degrees, 
bilaterally, and abduction was from 0 to 150 degrees, 
bilaterally.  Internal rotation was from 0 to 70 degrees, 
bilaterally, and external rotation was from 0 to 60 degrees, 
bilaterally.  The examiner described "mild easy 
fatigability" on repetitive shoulder abductions, 
bilaterally.  Objectively, neither shoulder showed weakness 
or incoordination.  

X-ray studies of the left shoulder showed osteoarthritis.  
There was no X-ray study of the right shoulder.  The 
diagnosis was status post recurrent shoulder instability, 
bilaterally, with a status post shoulder surgical repair with 
some restriction in motion, bilaterally.  The examiner stated 
that "I would assign both of his shoulders 
an additional ten degree range of motion loss for the DeLuca 
issues . . . primarily for his fatigability and activity 
related pain that he reports."  

In the October 1999 decision, the RO increased the disability 
rating for the right and left shoulder disabilities from 
noncompensable to 10 percent based on the June 1999 clinical 
finding of painful, limited motion.  An effective date of 
March 5, 1999, was assigned, as that was the date the RO 
received his petition for increased ratings.  In the same 
month, the veteran filed a timely notice of disagreement to 
the 10 percent disability rating assigned each shoulder 
disability.  He also disagreed with the effective date, 
contending that "the initial filing date [June 23, 1997] is 
when the payments should be retroactive to."  

The veteran's private physician furnished clinical records 
dated from November 1997 to June 1999.  A physical 
examination in November 1997 showed mild loss of motion in 
both shoulders, "especially with flexion to approximately 80 
[degrees] on the left versus 90-100 [degrees] on the right."  
There was mild parascapular weakness of the left shoulder 
compared to the right.  A March 1998 examination record 
revealed that both shoulders showed persistent, subtle 
scapular asymmetry, with the left shoulder slightly rotated.  
The physician noted an underlying, mild weakness of the left 
shoulder.  An April 1998 medical record reflects a diagnosis 
of mild-to-moderate scapular weakness.  A June 1998 
examination revealed persistent left shoulder weakness, with 
compensation on elevation against resistance.  The private 
physician's June 1999 examination of the shoulders showed 
mild limitation in elevation to approximately 145 degrees, 
bilaterally.  External rotation was to approximately 20 
degrees, bilaterally.

In his January 2000 substantive appeal, the veteran 
complained that the June 1999 VA examination was "totally 
inadequate and inaccurate and grossly non-descriptive in 
regards to the actual exam," inasmuch as it was too brief, 
the examiner did not ask enough questions relating to his 
shoulders, and the left shoulder was the only one studied by 
X-ray.

In light of the veteran's contentions and in order to assist 
the veteran in his case, a second VA examination was 
provided.  In a VA examination in March 2000, the veteran 
described his left shoulder as "still sore but stable."  He 
denied recent dislocations of either shoulder.  He reported 
that he tired easily and experienced decreased motion of the 
left shoulder.  He described flare-ups of bilateral shoulder 
pain, occurring twice monthly and producing decreased motion 
for approximately two days.  He complained of increased pain 
when reaching overhead or lifting more than 40 pounds.  

Examination of both shoulders revealed no tenderness, 
swelling, or deformity.  The strength of the shoulders 
appeared normal.  Range of motion tests on the left shoulder 
showed that flexion was from 0 to 165 degrees, and abduction 
was from 0 to 92 degrees.  Internal rotation was from 0 to 55 
degrees, and external rotation was from zero to 48 degrees.  
Range of motion tests of the right shoulder showed flexion 
was from 0 to 150 degrees, and abduction was from 0 to 95 
degrees.  Internal rotation was from 0 to 52 degrees, and 
external rotation was from 0 to 48 degrees.  Shoulder pain, 
bilaterally, was noted on all ranges of motion.  He was 
unable to abduct either shoulder when exercising with a five-
pound weight because of increased shoulder pain and decreased 
endurance.  

The diagnosis was status post shoulder dislocation, 
bilaterally; modified Bristow procedure, bilaterally; 
residuals of well-healed scars, bilaterally; with pain as 
described, bilaterally.  X-ray studies showed osteoarthritis 
in both shoulders.  Commenting on DeLuca issues, the examiner 
allowed an additional 5 to 10 degrees loss of abduction and 
elevation for the right shoulder and an additional 5 degrees 
of loss of abduction and elevation for the left shoulder.  In 
both cases, it was indicated that this was because of pain 
with repeated use, decreased endurance, and flare-ups.  No 
additional losses of range of motion were suggested for 
either shoulder because of weakness or incoordination.  

In May 2000, the RO increased the evaluation of the right and 
left shoulder disabilities from 10 percent to 20 percent, 
effective October 25, 1999, the date the RO received the 
notice of disagreement to the October 1999 decision.  The 
veteran has not appealed this determination.  

The veteran's right and left shoulder disabilities were most 
recently evaluated under Diagnostic Code 5201 (2000), which 
provides that limitation of motion of either the major or 
minor arm at shoulder level warrants a 20 percent rating.  
Limitation of motion of the major arm to midway between the 
side and shoulder level warrants a 30 percent evaluation; 
limitation of motion of the minor arm to midway between the 
side and shoulder level warrants a 20 percent evaluation.  
Motion of the major arm limited to 25 degrees from the side 
warrants a 40 percent rating, while motion of the minor arm 
limited to 25 degrees from the side warrants a 30 percent 
rating.  The maximum ratings available under Code 5201 are 40 
percent for limitation of motion of the major arm, and 30 
percent for limitation of motion of the minor arm.  38 C.F.R. 
§ 4.71a.

Other diagnostic codes applicable to the veteran's claim for 
increased ratings for his bilateral shoulder disabilities 
include Code 5202, which provides for evaluation of a 
shoulder and arm disability where impairments of the humerus 
is shown, such as loss of head of the humerus; nonunion, 
fibrous union, or malunion of the humerus; or recurrent 
dislocation at the scapulohumeral joint.  However, as the 
record in this case is negative for a diagnosis of any 
criteria set forth under Code 5202, the Board finds that Code 
5202 is not applicable in this case.  Similarly, the other 
diagnostic codes pertaining to shoulder and arm disability, 
including Code 5200 (for ankylosis of the scapula and 
humerus), and Code 5203 (for dislocation, nonunion, or 
malunion of the clavicle or scapula) are not applicable, as 
no such diagnoses have been shown on clinical findings.

Given the circumstances here, the Board finds that an 
increased rating under Diagnostic Code 5201 for either the 
service-connected right or left shoulder disability is not 
warranted on the facts of this case.  Regarding the veteran's 
right shoulder (major extremity) disability, an evaluation in 
excess of 20 percent is not warranted as the evidence of 
record (most significantly the findings on VA examination in 
March 2000) does not show that his right shoulder disability 
limits the motion of his right arm to midway between his side 
and shoulder level.  Specifically, even after taking into 
account 10 degrees of additional limitation of motion on 
flexion and abduction from the ranges of motion shown on the 
March 2000 VA examination (as recommended by the physician), 
flexion is to 140 degrees (i.e., flexion is above shoulder 
level) and abduction is to 85 degrees (i.e., limited to just 
slightly below shoulder level).  See 38 C.F.R. § 4.71, Plate 
I (2000).  As a result, the most recent clinical findings do 
not show that the right shoulder disability limits the motion 
of his right arm to midway between his side and shoulder 
level, such that would warrant a 30 percent disability 
rating, or higher, under Code 5201.

Likewise, the Board finds that the record is negative for 
competent evidence showing that the veteran's left shoulder 
(minor extremity) disability limits the motion of the left 
arm to 25 degrees from his side.  Specifically, after 
accounting for the 5 degrees of additional limitation of 
motion on flexion and abduction from the ranges of motion 
shown on the most recent examination, flexion is to 160 
degrees, (i.e., flexion is above shoulder level) and 
abduction is to 85 degrees (i.e., limited to just slightly 
below shoulder level).  See 38 C.F.R. § 4.71, Plate I.  As 
with the right shoulder disability, the medical evidence here 
does not show that his left arm is limited in motion by the 
left shoulder disability to 25 degrees from his side, such 
that would warrant a rating in excess of 20 percent under 
Code 5201.

The Board acknowledges the veteran's complaints of chronic 
bilateral shoulder pain and indications that the severity of 
the symptoms has increased since his military service.  
Accordingly, consideration must be given to whether the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 may permit an 
evaluation in excess of 20 percent.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, even when considering the 
mandates of DeLuca, entitlement to a rating in excess of 20 
percent for either the right or left shoulder disability 
still is not warranted.  

When making determinations with regard to the application of 
38 C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding 
in VAOGCPREC 9-98 (Aug. 14, 1998), which held that these 
provisions must be considered in light of the relevant 
diagnostic code governing limitation of motion.  That is, to 
establish a separate rating under these provisions would be 
tantamount to an extraschedular rating under 
38 C.F.R. § 3.321 (2000), an outcome not envisioned by the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  In this case, in 
spite of the veteran's complaints of chronic pain and 
functional impairment, at least regarding his job, the 
evidence indicates that his disability picture in relation to 
either the right or left shoulder does not meet the criteria 
required for a rating in excess of 20 percent.  The Board 
further notes that despite the positive findings of record, 
the veteran's shoulder strength, bilaterally, appears normal, 
and there are no objective findings of swelling, tenderness, 
or deformity.  Weakness and/or incoordination were not shown 
on VA examination in June 1999 and March 2000.  Thus, an 
increased rating in this respect is not warranted.  38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Code 5201.

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, 1 Vet. App. 589.  The current 
evidence does not provide a basis that permits an evaluation 
in excess of 20 percent for either the right or left shoulder 
disability.  Specifically, the medical findings do not 
demonstrate that the degree of impairment resulting from the 
veteran's bilateral shoulder disabilities meets or more 
nearly approximates the criteria for a disability rating in 
excess of the 20 percent previously assigned to each shoulder 
disability.  

The Court has decided as a matter of law that 38 C.F.R. 
§§ 4.40 and 4.45 are not subsumed in Diagnostic Code 5201, 
and that 38 C.F.R. § 4.14 (anti-pyramiding) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use or during flare-ups, 
or due to weakened movement, excess fatigability, or 
incoordination.  See DeLuca, 8 Vet. App. 202, 206-7 (1995).  
Accordingly, the Court's holding requires the Board to 
consider whether an increased rating for the shoulder 
disabilities may be in order on three independent bases: (1) 
pursuant to the schedular criteria, i.e., if the medical 
examination test results reflect that range of motion of his 
arms are in fact limited, what rating should be assigned; (2) 
pursuant to 38 C.F.R. § 4.40 on the basis of additional 
range-of-motion loss in his left shoulder due specifically to 
his complaints of pain on use or during flare-ups; and (3) 
pursuant to 38 C.F.R. § 4.45 if there is additional range-of-
motion loss in his shoulders due specifically to any weakened 
movement, excess fatigability, or incoordination.  

The regulation for musculoskeletal system functional loss in 
38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform 
the normal working movements of the body with 
normal excursions, strength, speed, 
coordination and endurance.  It is essential 
that the examination on which ratings are 
based adequately portray the anatomical 
damage, and the functional loss, which respect 
to all these elements.  The functional loss 
may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported 
by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking 
the motion.  Weakness is as important as 
limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal 
callosity[,] or the like.

38 C.F.R. § 4.40 (2000). 

The complaints of shoulder pain do not warrant an increased 
rating under 38 C.F.R. §§ 4.40 and 4.45 because a 
preponderance of the medical evidence does not substantiate 
additional range-of-motion loss, weakness, excess fatigue or 
incoordination in either shoulder beyond the current 
evaluations.  In this regard, the Board attaches overwhelming 
probative weight to the opinion of the most recent VA 
examiner in 2000 because this provider had by far the best 
command of the record and thus the ability to assess the 
subjective complaints in terms of objective findings and 
history.  Accordingly, the complaints of left and right 
shoulder pain do not warrant an increased rating under 
38 C.F.R. §§ 4.40 and 4.45 because the preponderance of the 
medical evidence does not substantiate additional range of 
motion loss, weakness, excess fatigue, or incoordination in 
the shoulders due to pain.  While studies have indicated 
abnormalities associated with the bilateral shoulder 
disabilities, the Board finds that this objective evidence 
does not justify an increased evaluation based on the 
veteran's complaints of functional loss due to pain.  Without 
consideration of these complaints, the current evaluations 
could not be justified.   

It appears clear that the RO has taken into consideration the 
veteran's complaints of pain and the objective studies in 
awarding the veteran a 20 percent evaluation for his left 
shoulder disability and a 20 percent evaluation for his right 
shoulder disability.  In this regard, it is important to note 
that both VA examiners specifically cited to DeLuca.  

In evaluating this claim, the Board has carefully reviewed 
the Court's determination in DeLuca.  In DeLuca, the veteran 
was service connected for a left shoulder disability, 
evaluated as 20 percent disabling.  In this case, the veteran 
is receiving a 20 percent evaluation for his right shoulder 
disability and a 20 percent evaluation for his left shoulder 
disability.  In DeLuca, the Court directed the Board to 
provide adequate reasons and bases addressing the degree or 
"extent" of additional range of motion loss in the 
appellant's left shoulder due to pain or use during flare-ups 
and, if clinically shown by the medical evidence, the degree 
of additional range-of-motion loss in this joint due to 
weakened movement, excess fatigability, or incoordination.  
The Board again finds the conclusions of the 2000 VA examiner 
are entitled to overwhelming probative weight because they 
are founded upon a command of the complete record and 
supported by objective clinical findings.  Those opinions of 
record indicating or suggesting a contrary conclusion have 
not be founded upon a complete command of the history or lack 
objective findings to support the presence of functional loss 
due to pain, or both. 

The Board, for the reasons set forth above, and in accordance 
with the provision of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
2000), concludes that the symptoms and manifestations of the 
veteran's bilateral shoulder disabilities are consistent with 
the 20 percent rating currently assigned to each, and that 
the preponderance of the evidence is against an evaluation in 
excess of 20 percent for either disability.  The evidence is 
not in relative equipoise, and the disability picture, as 
discussed above, does not approximate the criteria for a 
higher rating.  Accordingly, the provisions of 38 U.S.C.A. § 
5107(b) and 38 C.F.R. §§ 4.3, 4.7 are not applicable.  

Regarding the effective date claim, the effective date of an 
award of compensation based on a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule is that the 
effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the claim is received within one year from such 
date; otherwise, it is the date of receipt of the claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2000).

The Court has clarified that 38 C.F.R. § 3.400(o)(2) is 
applicable only where an increase in disability precedes a 
claim for an increased disability rating.  In other cases, 
the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See 
Harper v. Brown, 10 Vet. App. 125 (1997).  § 3.400(o)(2) is 
intended to be applied in those instances where the date of 
increased disablement can be factually ascertained with a 
degree of certainty and is not intended to cover situations 
where a disability worsened gradually and imperceptibly over 
an extended period of time and there is no evidence of 
entitlement to increased evaluation prior to the date of 
claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998).

In this case, three possible dates may be assigned depending 
on the facts of the case:  (1) if an increase in disability 
occurs after the claim is filed, the date that the increase 
is shown to have occurred (the "date entitlement arose" 
under 38 C.F.R. § 3.400(o)(1)); (2) if an increase in 
disability precedes the claim by a year or less, the date 
that the increase is shown to have occurred (the "factually 
ascertainable" date under 38 C.F.R. § 3.400(o)(2)); and (3) 
if an increase in disability precedes the claim by more than 
a year, the date that the claim is received (38 C.F.R. 
§ 3.400(o)(2)).

As shown above, service connection was granted in November 
1997 for right and left shoulder disabilities, each rated 
noncompensable effective June 23, 1997.  The veteran was 
notified of the RO determination in December 1997, and he did 
not appeal.  Consequently, the November 1997 rating decision 
is final as to the evidence of record at that time.  See 
38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000).

As set forth above, the effective date for an increase will 
be the date of receipt of claim or the date entitlement 
arose, whichever is later.  If an increase in disability 
preceded the claim by more than a year, the date the claim is 
received is the effective date.  Therefore, the Board must 
first determine the date of receipt of application for an 
increased rating following the final November 1997 RO 
decision. 

Chronologically, the next communication from the veteran was 
a March 5, 1999, written statement, where he requested 
increased evaluations of his service-connected disability, 
and VA medical examination because "both shoulders are 
causing problems with my work."  The Board finds that the 
request for increased ratings and VA examination received in 
March 1999 constitutes the earliest document that can be 
construed as a valid claim for increased rating following the 
grant of service connection in November 1997.  

As stated by the Court, the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability has 
occurred if application is received within one year from such 
date.  Harper, 10 Vet. App. at 126 (emphasis in original).  
The veteran reported for a VA medical examination in June 
1999.  In an October 1999 decision, the RO increased the 
disability rating for both the right and left shoulder 
disabilities from noncompensable to 10 percent disabling.  An 
effective date of March 5, 1999, was assigned, the date the 
RO received his petition for increased ratings.  In the same 
month, the veteran filed a timely notice of disagreement with 
the decision, contending, among other things, that the 
effective date for the 10 percent ratings should be 
retroactive to June 23, 1997, i.e., the date the RO received 
his claim of service connection for right and left shoulder 
disabilities. 

As March 5, 1999, is established as the date of the veteran's 
claim for an increased rating of his service-connected 
disability, the Board must review the evidence dating back to 
March 1998, to determine the "earliest date as of which" 
within the year prior to the claim, the increase in 
disability was factually ascertainable.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.155(a), 3.400(o)(2); and see 
Quarles v. Derwinski, 3 Vet. App. 129 (1992).

In this case, the Board concurs with the RO findings that the 
objective painful, limited motion shown on VA examination on 
June 8, 1999, constitutes the earliest evidence establishing 
that the symptoms of the right and left shoulder disabilities 
each warranted a 10 percent rating.  As a result, it is the 
earliest evidence establishing that "entitlement arose" for 
ratings in excess of zero percent.  However, as the RO noted 
in a May 2000 supplemental statement of the case, as it is 
not factually ascertainable whether the increase in severity 
of the disabilities actually occurred on June 8, 1999, the 
benefit of the doubt is in favor of the veteran, and March 5, 
1999 (the date the RO received his claim) became the 
effective date for the award of compensation.  

The Board finds that this outcome is warranted because the 
clinical findings on the June 1999 examination reasonably 
mirror the veteran's contentions in the March 1999 statement 
(where he reported that his bilateral shoulder disabilities 
had increased in severity and interfered with his 
employment).  As a result, even though clear medical evidence 
of an increase in severity is not shown until the VA medical 
examination in June 1999, the veteran's March 1999 statements 
are consistent with the June 1999 clinical findings.  
Therefore, giving the veteran the benefit of the doubt 
regarding an established showing of an increase in severity 
of the right and left shoulder disabilities, the RO properly 
determined March 5, 1999, as the effective date for the 10 
percent evaluations.  A careful review of the claims folder 
indicates that there is simply no pertinent evidence or 
record that might establish that either the right or left 
shoulder disability warranted a compensable rating under 
applicable diagnostic codes within one year prior to his 
March 5, 1999 claim for increased ratings.  Under these 
circumstances, the increased award at the 10 percent level 
simply could not be made effective earlier than the date 
chosen by the RO, the date of receipt of the claim.  

In view of the foregoing, it is clear that the veteran was 
awarded the earliest effective date provided by law, as the 
first communication signaling an intent to file a claim for 
an increased evaluation for right and left shoulder 
disability was received by the RO on March 5, 1999.  See 38 
C.F.R. § 3.400(o)(1).  Based on the facts and circumstances 
incident to this case, there is no statutory or regulatory 
authority which would permit the Board to grant an earlier 
effective date prior to March 5, 1999, for the 10 percent 
disability rating assigned to the right and left shoulder 
disabilities.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
status post recurrent instability and surgical repair of the 
right shoulder (major), with osteoarthritis and limitation of 
motion, is denied.

Entitlement to an evaluation in excess of 20 percent for 
status post recurrent instability and surgical repair of the 
left shoulder, with osteoarthritis and limitation of motion, 
is denied.

Entitlement to an effective date prior to March 5, 1999, for 
the 10 percent evaluations of the service-connected right and 
left shoulder disabilities, is denied.



		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals



 

